Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 1 of 7 PageID #: 978




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CARDINAL SQUARE, LLC
      Plaintiff,

 v.                                                  CAUSE NO.: 1:18-cv-03351-RLY-DLP

 ENVELOP GROUP, LLC, VALIDFATED
 CUSTOM SOLUTIONS, LLC, OPEN CONTROL
 SYSTEMS, LLC, LG ELECTRONICS USA, INC.,
 and LG ELECTRONICS, INC.
       Defendants.
 ___________________________________________
 OPEN CONTROL SYSTEMS, LLC,
       Counter Claimant,

 v.

 CARDINAL SQUARE, LLC,
       Counter Defendant.
 __________________________________________
 LG ELECTRONICS U.S.A., INC.,
       Defendant/Third-Party Plaintiff,

 v.

 CARRAS-SZANY-KUHN & ASSOCIATES, INC.,
 EPIC CONSULTATNTS, INC., WHITTENBERG
 CONSTRUCTION COMPANY, ENVIRO-MAX,
 INC, and LEHMAN'S INC.,
        Third-Party Defendants.


      THIRD-PARTY DEFENDANT, WHITTENBERG CONSTRUCTION COMPANY’S
      BRIEF IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
                                  12(B)(6)

         Third-Party Defendant, Whittenberg Construction Company, by counsel, Christine Bond

 and Kopka Pinkus Dolin P.C. files this brief in support of its motion to dismiss the Third-Party

 Plaintiff, LG Electronics Third-Party Complaint filed on February 4, 2020.




                                                1
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 2 of 7 PageID #: 979




                                        Factual Background

        Plaintiff Cardinal Square, LLC (“Cardinal Square”) have filed a complaint against Envelop

 Group, LLC (“Envelop”), Validated Custom Solutions, LLC (“Validated”), Open Control

 Systems, Inc. (“OCS”), LG Electronics U.S.A., Inc. (“LG USA”), and LG Electronics, Inc. (“LG”).

 Cardinal Square’s allegations stem from recurring issues that they have experienced with LG

 HVAC units installed at Village Promenade - a group of student housing apartment buildings in

 Muncie, Indiana owned by Cardinal Square.

        Validated and/or OCS installed and maintained the HVAC units. Cardinal Square alleged

 that Envelop was involved in the installed and maintenance of the HVAC units by way of their

 relationship with Validated and/or OCS.

        As to the claims against LG, Cardinal Square has asserted product liability claims under

 both; strict liability and negligence theories as well as under a theory of implied warranty.

        LG has denied the Plaintiffs’ allegations against it and has identified Carras-Szany-Kuhn

 & Associates Inc. Epic Consultants, Inc., Whittenberg Construction Enviro-Max Inc., and

 Lehmans Inc and others, as non-parties that LG contends should share in the liability pursuant to

 the Indiana Comparative Fault Act. LG then proceeded to file a Third-Party Complaint seeking

 indemnification from the third-party Defendants if in the event a judgement is rendered against

 LG. LG’s claims against the third-party Defendants were based upon various theories of

 negligence with regard to the design, supervision or installation of the HVAC systems at issue.

        The     allegations contained in LG’s Third Party Complaint against Whittenberg

 Construction Company LG allege that Whittenberg as the General contractor for the Village

 Promenade Project was negligent in its retention of subcontractors Enviro-Max Inc., and Lehman’s

 Inc. LG contends that the subcontractors negligently installed the HVAC units which resulted in




                                                  2
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 3 of 7 PageID #: 980




 the performance issues that are the subject of the Plaintiff’s complaint for damages. As such, LG’s

 third-party complaint seeks indemnification from Whittenberg Construction Company for any

 judgement rendered in Plaintiff’s favor.

                                       LEGAL STANDARDS

         A. Rule 12(b)(6) Standards For Dismissal For Failure To State A Claim

         A Motion to Dismiss pursuant to Rule 12(b)(6) does not test whether the Plaintiff will

 prevail on the merits, but instead whether the claimant has properly stated a claim. See Scheuer v.

 Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90 (1974). Rule 12(b)(6) of the Federal

 Rules of Civil Procedure authorizes a pre-answer motion to dismiss for "failure to state a

 claim upon which relief can be granted."See, Fed. R. Civ. P. 12(b)(6); see also, Target Training

 Int’l, Ltd. v. Lee, 1 F. Supp. 3d 927, 936-937. “To survive a motion to dismiss, a complaint must

 contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

 face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. Rule 12(b)(6) permits dismissal of a claim

 that lacks a cognizable legal theory, in addition to permitting dismissal for factual implausibility.

 See, Somers v. Apple, Inc., 729 F. 3d 953, 959 (9th Cir. 2013). A claim may be dismissed if it is

 based on an “indisputably meritless legal theory.” See, Ball v. Famiglio, 726 F. 3d 448, 469 (3d

 Cir. 2013). “Dismissal is appropriate if the law simply affords no relief.” Commonwealth Property

 Advocates, LLC, v. Mortgage Electronic Registration Sys., Inc., 680 F. 3d 1194, 1202 (10th Cir.

 2011). Dismissal is appropriate where the facts pled do not state a cognizable claim under the

 operative substantive State law. See, cf. Brown v. Mortgage Electronic Registration Sys., Inc.,




                                                    3
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 4 of 7 PageID #: 981




 738 F. 3d 926, 933-934 (facts pled did not state a cognizable claim under substantive Arkansas

 law).

                                           ARGUMENT

         LG cannot point to and any privity of contract existed between Whittenberg Construction

 Company and LG, from which the contractual right to indemnity which would normally flow. LG

 did not claim this as there simply there was no privity of contract between LG and Whittenberg

 Construction Company. Additionally, LG has not alleged that there is a statutory obligation

 mandating that Whittenberg Construction Company indemnify LG. This being, because there is

 no statutory basis for indemnification given the facts of this matter. This would leave LG’s the

 sole remaining basis for which LG could bring an indemnity claim as under Indiana common law.

         Under Indiana law, in the absence of an express contractual or statutory right to indemnity,

 a party may only bring a common law indemnity claim if they are without fault. See Indianapolis-

 Marion Cty. Pub. Library v. Charlier Clark & Linard, PC, 929 N.E.2d 838, 848 (Ind.Ct. App.

 2010). A common law right to indemnity may by implied “only in favor of one whose liability to

 another is solely derivative or constructive and only against one whose wrongful act has caused

 such liability to be imposed.” Indianapolis-Marion County Pub. Library, 929 N.E.2d at 848

 (emphasis added). “[D]erivative liability arises pursuant to either an employer/employee

 relationship (respondeat superior) or a manufacturer/seller relationship.” Id. at 849 n.10 (citing

 McClish v. Niagara Mach. & Tool Works, 266 F. Supp. 987, 989-90 (S.D. Ind. 1967)).

 Constructive liability arises when a statute or rule of law imposes a nondelegable duty on a party,

 rendering him liable when he is otherwise without fault. See McClish, 266 F. Supp. at 990.

         Any liability incurred in this matter on the part of LG cannot be found to be constructive.

 As discussed above, there is no statute or rule of law that would impose a nondelegable duty under




                                                  4
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 5 of 7 PageID #: 982




 which a basis for indemnification would form. Additionally, there is no basis for the imposition of

 derivative liability to arise as there is neither an employee/employer or manufacturer/seller

 relationship in existence between LG and Whittenberg Construction Company. As neither

 derivative nor constructive liability exists in the instant matter even if the matter was ripe for

 adjudication there would be no basis in common-law to indemnity recovery by LG against

 Whittenberg Construction Company as alleged in the Third-Party Complaint. As there exist neither

 derivative nor constructive liability on the part of Whittenberg Construction Company.

        As Indiana law does not recognize an indemnity claim implied at common law in the

 absence of derivative or constructive liability, no circumstances exist in which LG would have the

 right to be indemnified by Whittenberg Construction Company in the instant matter.

                                         CONCLUSION

        LG’s claim would fail as there is no basis for indemnification under a theory of contractual

 privity, statutory indemnity or Indiana common-law by which LG could possibly be indemnified.

 As LG’s third-party complaint fails to state a cognizable claim upon which relief can be granted it

 should accordingly be denied.

        WHEREFORE, Defendant respectfully requests that this Court grant its Motion to Dismiss

 pursuant to Federal Rule of Civil Procedure 12(b)(6).




                                                 5
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 6 of 7 PageID #: 983




                                     Respectfully submitted:

                                     KOPKA PINKUS DOLIN PC

                               By:   /s/ Christine Riesner Bond
                                     CHRISTINE RIESNER BOND (#24667-49)
                                     KOPKA PINKUS DOLIN PC
                                     550 Congressional Blvd.
                                     Suite 310
                                     Carmel, IN 46032
                                     (317) 818-1360
                                     Fax: (317) 818-1390
                                     Email: crbond@kopkalaw.com


                                     DANIEL P. COSTELLO & ASSOCIATES, LLC

                               By:   /s/ Brian C. Brenn
                                     BRIAN C. BRENN (#29841-49)
                                     DANIEL P. COSTELLO & ASSOCIATES, LLC
                                     13295 N. Illinois St., Ste. 314
                                     Carmel, IN 46032
                                     (317) 342-3299
                                     Email: bbrenn@costellolegal.com




                                       6
Case 1:18-cv-03351-RLY-DLP Document 168 Filed 04/21/20 Page 7 of 7 PageID #: 984




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of April, 2020, the foregoing is filed
 through the Court’s ECF system and notice has been electronically served on all counsel of record.

        Matt R. McCubbins
        Mark A. Voigtmann
        Faegre Drinker Biddle & Reath LLP
        300 Morth Meridian Street, Suite 2500
        Indianapolis, IN 46204

        Alexander M. Andrews
        Frederic X. Shadley
        Ulmer & Berne LLP
        600 Vine Street, Suite 2800
        Cincinnati, OH 45202

        J. Russ Campbell
        Ryan Hodinka
        Sean W. Shirley
        Balch & Bingham LLP
        1901 Sixth Avenue North, Suite 1500
        Birmingham, AL 35203-4642

        Johathan H. Matthews
        Parker M. Wornall
        Commonwealth Counsel Group, PLLC
        10345 Linn Station Road, Suite 300
        Louisville, KY 40223

        Mark R. McKinney
        McKinney & Malapit PC
        114 E. Washington St.
        Muncie, IN 47305

        Brian C. Brenn
        Daniel P. Costello & Associates, LLC
        13295 N. Illinois St., Ste. 314
        Carmel, IN 46032


                                              Christine Riesner Bond




                                                 7
